

116 HRES 727 IH: Affirming United States support for the State of Israel’s right to defend itself from terrorist attacks.
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 727IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Gottheimer (for himself, Mr. Zeldin, Mr. Brindisi, Mr. Van Drew, Mrs. Lee of Nevada, Mr. McAdams, Mrs. Luria, Mr. Schneider, Mrs. Murphy of Florida, Mr. Suozzi, Mr. Rose of New York, and Mr. Deutch) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONAffirming United States support for the State of Israel’s right to defend itself from terrorist attacks. 
Whereas Palestinian Islamic Jihad (PIJ) was designated as a foreign terrorist organization by the Secretary of State on October 8, 1997; Whereas PIJ receives considerable support, including training, weapons, and cash, from Iran, which was designated as a state sponsor of terrorism by the Secretary of State on January 19, 1984; 
Whereas PIJ is dedicated to destroying Israel and has claimed credit for multiple terrorist attacks in Israel, including an attack that killed New Jersey student, Alisa Flatow; Whereas PIJ commander Baha Abu al-Ata was directly responsible for hundreds of terrorist attacks and was planning an imminent attack against Israeli civilians; 
Whereas Israel, like every other sovereign nation, has a responsibility to protect its citizens and defend them from terrorist attacks; Whereas, since January 2018, PIJ and other terrorist groups in Gaza have fired more than 2,000 rockets at Israel; 
Whereas, between November 12 and 14, 2019, PIJ terrorists in Gaza launched more than 450 rockets at Israel, evacuating homes, schools, and hospitals, and forcing innocent Israelis to flee to bomb shelters; Whereas Iron Dome batteries and interceptors helped save countless lives in Israel and the region; 
Whereas, on November 14, 2019, rockets from Gaza were fired at Israel in violation of a cease-fire negotiated by Egypt and the United Nations; and Whereas terrorist groups, including PIJ, have repeatedly chosen to perpetuate and escalate violent conflict by firing rockets at innocent civilians in Israel: Now, therefore, be it 
That the House of Representatives— (1)condemns the illegal and indiscriminate firing of rockets at Israel; 
(2)supports Israel’s right to defend itself against terrorist groups; (3)commends the United States commitment to Israel’s security, including military assistance for the Iron Dome missile defense system; and 
(4)reaffirms the United States strong concern with the dire humanitarian situation in Gaza. 